Cordy, J.
(dissenting). I agree with the court that the evidence admitted at trial, viewed in the light most favorable to the Commonwealth, was adequate to support a jury’s finding that the defendant forged his father’s (or brother’s) name to the checks in question and then cashed them. However, with respect to the element of specific intent to defraud, I am of the view, as was the Appeals Court, that the Commonwealth failed to meet its burden.
If the defendant’s father or his brother, who shared his father’s name and was an authorized signatory on the account on which four of the five checks were drawn, had permitted the defendant to sign their name to the checks, there would be no intent to defraud. Neither testified at trial. The lack of such permission and the consequent intent to defraud can, of course, be proved circumstantially in a forgery case, even if the authorized signatory does not testify, albeit with some difficulty. Certainly, *670an inference of intent to defraud might be fairly drawn in circumstances where the forged checks have been proved to be stolen, or the person forging the signature is proved to be a stranger to the account holder. That is not this case, however. Such an inference is of no more weight than an inference of permission, when the alleged forger and the authorized signatories are immediate family members. Where the evidence equally supports two inferences, one consistent with guilt and the other with innocence, it is insufficient to support a verdict of guilt beyond a reasonable doubt.
Without additional evidence on the issue of intent to defraud, the case fails. The Commonwealth recognizes this in its brief and in its oral argument, and points to additional evidence that it argues supports a finding of intent to defraud. Specifically, it directs us to the evidence of the bank’s “forgery reporting procedure,” the fact that pursuant to those procedures the father came to the bank, reported the checks as forged and filled out an “affidavit of forgery,” and to the evidence that one of the banks recredited the father’s account on the basis of its investigation. Indeed, at oral argument, the critical importance of the evidence that the bank recredited the account based on its forgery investigation crystalized. In a colloquy with a member of the quorum, the assistant district attorney acknowledged that evidence of the defendant’s specific intent to defraud would have been inadequate without the evidence that the bank recredited the father’s account as a reversal for forgery.1 The problem is that the only evidence that the bank recredited the father’s ac*671count as a reversal for forgery derives from testimony concerning the bank’s forgery procedures and that the father signed an “affidavit of forgery,” testimony that was only admitted for the limited purpose of explaining the bank’s actions in recrediting the father’s account.2 Any use of this testimony to establish that the checks were signed without the permission of the father (or the brother) and that the defendant therefore acted with specific intent to defraud would constitute a hearsay, and therefore impermissible, use of the evidence. Yet the Commonwealth admits that such evidence was necessary to sustain its burden of proving that the defendant acted with specific intent to defraud. For this reason alone, the defendant’s convictions cannot stand. Therefore, I respectfully dissent.

 The Justice: “If in this case the evidence had simply been that there is a bank check reversal policy without saying that it was a fraud policy, if it was just presented as a general reversal of transaction policy, would the evidence have been sufficient to get this case to the jury?”
The Assistant District Attorney: “I would suggest not, Your Honor, because we would still have to prove specific intent to defraud.”
The Justice: “And the way you did it was by identifying this as a general reversal policy based on fraud, based on forgery?”
The Assistant District Attorney: “As well as the evidence that the other signatories, at least to the satisfaction of the bank . . . .”
The Justice: “But my question is limited to the one piece here. If this had been identified as a general check reversal policy without identifying it as a policy for forgery, a reversal for forgery, would the evidence have been suf*671ficient to go to the jury?”
The Assistant District Attorney: “Not on an indictment for uttering a forgery because it would have lacked the specific intent to defraud, Your Honor.”


 “The testimony about the affidavit of forgery was admitted for the limited purpose of explaining the actions of the bank officials, to show that they followed a certain procedure resulting in the recrediting of Mr. O’Connell’s account. The judge clearly and emphatically instructed the jury that Mr. O’Connell’s statements to bank officials could not be considered as proof that the checks were not properly payable, but only to explain why the bank officials thereafter acted as they did.” Ante at 666.